                                                                     Case 2:21-cv-00593-JAD-BNW Document 1 Filed 04/12/21 Page 1 of 3



                                                                 1   ALVERSON TAYLOR & SANDERS
                                                                 2   KURT R. BONDS
                                                                     Nevada Bar No. 6228
                                                                 3   6605 Grand Montecito Pkwy.
                                                                     Suite 200
                                                                 4   Las Vegas, NV 89149
                                                                     (702) 384-7000
                                                                 5   Attorneys for Holiday Motor Coach, LLC
                                                                 6
                                                                                                  UNITED STATES DISTRICT COURT
                                                                 7                                     DISTRICT OF NEVADA

                                                                 8    FIDELE NTIHABOSE, an individual                     Case No.
                                                                 9
                                                                                             Plaintiff,
                                                                10    vs.
ALVERSON TAYLOR & SANDERS




                                                                11    HOLIDAY MOTOR COACH, LLC, a                                NOTICE OF REMOVAL
                            6605 GRAND MONTECITO PKWY STE 200




                                                                      Foreign Limited Liability Company; STEVE
                                                                12    SOMMERS; DOES II-X; and ROE
                                                                      Corporations I-X, Inclusive,
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                14                          Defendant.

                                                                15                                        NOTICE OF REMOVAL
                                                                16          COMES NOW, Defendant HOLIDAY MOTOR COACH, LLC (“HMC” or
                                                                17
                                                                     “Defendant”) by and through its counsel of record, the law firm of Alverson Taylor & Sanders,
                                                                18
                                                                     and files its Notice of Removal as follows:
                                                                19
                                                                            1.        On or about January 7, 2021, Plaintiff Fidele Ntihabose (“Plaintiff”) commenced
                                                                20

                                                                21   this action in the Eighth Judicial District Court, Clark County, Nevada (“State Court”) by filing

                                                                22   the Complaint.

                                                                23          2.        Defendant was served with a Summons and Complaint in this matter on March
                                                                24   19, 2021. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served
                                                                25
                                                                     upon Defendant are attached as Exhibit A.
                                                                26
                                                                            3.        No further proceedings have been had in this matter in State Court.
                                                                27
                                                                            4.        Defendant is and was at the time this action was commenced an Idaho limited
                                                                28
                                                                                                                      1                                     KB/27033
                                                                     Case 2:21-cv-00593-JAD-BNW Document 1 Filed 04/12/21 Page 2 of 3



                                                                     liability company with its principal place of business in that State. HMC is the only defendant
                                                                 1

                                                                 2   properly served in the action. Plaintiff alleges he is a resident and citizen of the State of Nevada.

                                                                 3   Therefore, there is now and there was at the time of the commencement of this action complete

                                                                 4   diversity between plaintiff and defendant.
                                                                 5           5.      Does II-X and Roe Corporations I-X are named and sued fictitiously, and their
                                                                 6
                                                                     citizenship is disregarded as a matter of law for purposes of removal on grounds of diversity
                                                                 7
                                                                     jurisdiction.
                                                                 8
                                                                             6.      The complaint alleges claims of negligence, negligence entrustment, negligent
                                                                 9

                                                                10   hiring and negligent training. Plaintiff prays for the recover of general damages “in excess of
ALVERSON TAYLOR & SANDERS




                                                                11   $15,000.” Plaintiff also prays for unspecified special damages consisting of past and future
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   medical expenses.
                                    LAS VEGAS, NV 89149




                                                                13
                                                                             7.      The sum of the damages alleged by plaintiff necessarily exceeds $75,000,
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                     exclusive of interest and costs, based on the following facts: Plaintiff’s Complaint alleges that
                                                                15
                                                                     he suffered “permanent injuries, pain and suffering, physical inconvenience and discomfort, loss
                                                                16
                                                                     of time, mental anguish, medical expenses, and loss of enjoyment of life; that Plaintiff’s injuries
                                                                17

                                                                18   are permanent and continuing and he will suffer damages in the future.”

                                                                19           8.      This Court has original jurisdiction over the subject matter of this action under
                                                                20   the provisions of Section 1332 of Title 28 of the United States Code in that there is complete
                                                                21
                                                                     diversity between the parties and more than $75,000 in controversy exclusive of interest and
                                                                22
                                                                     costs. Pursuant to Section 1441 of title 28 of the United States Code, Holiday Motor Coach,
                                                                23
                                                                     LLC is therefore entitled to remove this action to this Court.
                                                                24

                                                                25           9.      In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely as it is

                                                                26   being filed within thirty (30) days after Defendant was served with a copy of the Complaint and

                                                                27   Summons on March 19, 2021.
                                                                28
                                                                                                                      2                                    KB/27033
                                                                     Case 2:21-cv-00593-JAD-BNW Document 1 Filed 04/12/21 Page 3 of 3



                                                                               10.       A true and correct copy of this Notice of Removal is being filed this date with
                                                                 1

                                                                 2   the Clerk of the District Court of Clark County, Nevada.

                                                                 3             WHEREFORE, based on the foregoing, Holiday Motor Coach, LLC respectfully

                                                                 4   requests that this Court assume full jurisdiction over the proceeding as provided by law.
                                                                 5             DATED this 9th day of April, 2021.
                                                                 6
                                                                                                                                           ALVERSON TAYLOR & SANDERS
                                                                 7

                                                                 8

                                                                 9                                                                         ______________________________
                                                                                                                                           KURT R. BONDS, ESQ.
                                                                10                                                                         Nevada Bar #6228
                                                                                                                                           6605 Grand Montecito Pkwy.
ALVERSON TAYLOR & SANDERS




                                                                11                                                                         Suite 200
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                                           Las Vegas, NV 89149
                                                                12
                                                                                                                                           (702) 384-7000
                                    LAS VEGAS, NV 89149




                                                                13                                                                         Attorneys for Holiday Motor Coach, LLC
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                15                         CERTIFICATE OF SERVICE VIA CM/ECF AND MAIL
                                                                16
                                                                            Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON TAYLOR
                                                                17   & SANDERS and that on the 12th day of April, 2021, I caused to be served via CM/ECF a true
                                                                     and correct copy of NOTICE OF REMOVAL to the following:
                                                                18
                                                                               Peter M. Angulo, Esq.
                                                                19             ANGULO LAW GROUP, LLC
                                                                20             5545 S. Mountain Vista Street, Suite F
                                                                               Las Vegas, NV 89120
                                                                21

                                                                22
                                                                                                                       _______________________________________
                                                                23                                                     An Employee of ALVERSON
                                                                                                                       TAYLOR & SANDERS
                                                                24

                                                                25
                                                                     N:\CLIENTS\27000\27033\pleading\Notice of Removal (Federal) 2nd.doc
                                                                26

                                                                27

                                                                28
                                                                                                                                     3                                KB/27033
